fe

Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 1 of 19

AFFIDAVIT/DECLARATION OF TRUTH

To: David J. Filippone

President/Chief Executive Officer Wholefoods Market
300 Legacy Place

Dedham MA, 02026

Il, Ryan Manning, 283 Hillside Ave., Needham MA, 02494, the
undersigned, make this Affidavit/Declaration of Truth of my own free
will, and | hereby affirm, declare and swear, under my oath and under
the pains and penalties of perjury under the laws of the United States of
America and of this state, that | am of legal age and of sound mind and
hereby attest that the statements, averments and information contained
in this Affidavit/Declaration are true and correct to the best of my
knowledge.

This Affidavit/Declaration of Truth is lawful notification to you David J.
Filippone, and is hereby made and sent to you at Wholefoods Market
pursuant to the national Constitution, specifically, the Bill of Rights, in
particular, Amendments |, IV, V, VI, VIL, [IX and X, and The Massachusetts
Constitution: Articles 1, Natural Rights, Article 2, Religious Rights, Article
3, Religious Responsibilities, Article 4 Right of Self Governance, Article
6 Emoluments, Article 10 Due Process and Article 16 Freedom of the
Press. You have also violated the Civil Rights Act of 1964, which is well
established law. You are also in violation of Massachusetts Chapter 112
section 6 for unlicensed practice of medicine. This requires your written
rebuttal to me, in kind, specific to each and every point of the subject
matter stated herein, within 10 (ten) working days, via your own sworn
and notarized affidavit, using true fact, valid law and evidence to
support your rebuttal of the specific subject matter stated in this
Affidavit/Declaration. You are hereby noticed that your failure to
respond, as stipulated, and rebut, with particularity and specificity,
anything with which you disagree in this Affidavit/Declaration, is your
lawful, legal and binding tacit agreement with and admission to the fact
that everything in this Affidavit/Declaration is true, correct, legal, lawful,
and fully binding upon you in any court in America, without your protest
or objection and that of those who represent you.

1. | walked into the Dedham Wholefoods Market January 4", 2021
and was greeted by a staff member at the door. | was already
filming for my evidence, as | knew that | was going to be denied
service for not wearing a mask. | was stopped by the staff
member and told that | needed to wear a mask. | told them that |
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 2 of 19

AFFIDAVIT/DECLARATION OF TRUTH

did not need to wear one and that it was unconstitutional. The
staff member said that it was store policy and that | needed to
wear a mask in order to come in. | explained that it was in direct
violation of the federal laws and that they could be held
personally liable for committing federal crimes. They then called
their manager to come talk to me.

2. | waited for Greg and the store manager David J Filippone to
come over. They explained that | needed to wear a mask in order
to shop because it was Wholefood’s new policy. | informed them
that Wholefoods policy is not the law, and is in direct violation of
the Civil Rights Act of 1964. They said the law didn’t matter and
that they still needed to uphold their policy even though it went
against federal law. | made it extremely clear that they would be
held personally liable for violating federal laws. They still wouldn’t
allow me in to shop without a mask so | called the police and
waited outside for them to arrive.

3. Officer John Rinn showed up and | greeted him and explained
that | was being denied entry for not wearing a mask. | explained
to Officer Rinn that this was a direct violation of the Civil Rights
act and was discrimination. | told them | wanted to make a
citizen’s arrest but Officer Rinn told me that they didn’t enforce
federal laws and that | would have to file a lawsuit to deal with the
matter.

4. David J Filippone offered to go shopping for me and | told him
that it wasn’t the same, and that | wanted equal and fair access to
go shopping for myself. David said he had to protect the health of
the other customers in which | replied that | wasn’t a direct threat
and even provided a print out of Title 3 of the U.S. Civil Rights Act
showing that | was in fact NOT a “direct threat” and had every
right to fair and equal access to the facility without being
discriminated against.

5. David J Filippone then offered to let me shop if | underwent a
“Health screening” and temperature check to which | replied that
they had no right to do such a thing as they were not licensed
medical professionals and that they were now violating the law by
impersonating a doctor. | also explained that the temperature
check guns that they currently use are detrimental to ones health
and cause damage to the pineal gland in the head.

6. After causing an embarrassing scene outside the front entrance |
realized that | would need to seek remedy through the courts and
asked the police for a police report with all the details so | could
file a lawsuit against Wholefoods and the two managers who
willfully and actively denied me service and clearly discriminated
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 3 of 19

against me while also impersonating a medical professional.
AFFIDAVIT/DECLARATION OF TRUTH

As a member of the public | am protected by our Constitution against
corporate non-compliance to the laws of this land and the public trust.
Wholefoods violated the sacred trust with its acts of discrimination and
trespass of my religious conviction and my freedom of speech from
which | was severely humiliated, inconvenienced, harassed and denied
fair and equal service for essential food items.

Any act committed by you, David J. Filippone ,either supports and
upholds the Constitutions, national and state, or opposes and violates
them. You are in violation of the national and state Constitutions, and
are in clear violation of Title 18 U.S.C. section 242 - Deprivation of rights
under color of law. Title 42 - U.S.C. section 1983 - Civil rights action for
deprivation of rights. Title 42 U.S.C. section 1985 (3) - conspiracy to
interfere with civil rights. Title 42 U.S.C. 2000a (a). Civil rights act of
1871, 42 U.S.C. 1985. Massachusetts Chapter 112 Seciton 6 the practice of
medicine without a license. Any act committed by you, David J.
Filippone either supports and upholds the Constitutions, national and
state, or opposes and violates them.

David J. Filippone, you have no constitutional authority, or any other
form of valid, lawful authority, to knowingly and willingly enforce false
mandates and violate my freedom of speech. You have no
constitutional authority to knowingly and willingly enforce wearing of
masks or social distancing. Any person and/or corporations receiving
any government subsidies is in compliance with a government faction
which can and shall be held to the same standards, laws, pains and
penalties as any and all government agencies who violate willingly and
knowingly the rights of We the People from which those subsidies were
derived.

However, despite the above-stated factual, lawful positions, your
unconstitutional actions, as described throughout this
Affidavit/Declaration of Truth, clearly demonstrate how you have
violated all of the above lawful positions, the Constitutions, acted
against the public good by knowingly and willingly violating the public
trust and committing sedition and insurrection. Please note that, as
stated above and below, if you fail to specifically rebut, in kind, any of
the charges, claims and positions set forth in this Affidavit/Declaration,
then, you David J. Filippone knowingly and willingly tacitly admit to
them, and these admissions will be lawfully used against Wholefoods.
The following paragraphs and others throughout this
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 4 of 19

Affidavit/Declaration describe some of David J. Filippone’s unlawful,
unconstitutional actions, which have harmed me and others.

AFFIDAVIT/DECLARATION OF TRUTH

David J. Filippone, you have knowingly and willingly humiliated me and
violated my constitutionally protected rights by unlawfully denying me
fair and equal service for not wearing a mask in your store. The Ist
Amendment states, “ Congress shall make no law respecting an
establishment of religion, or prohibiting the free exercise thereof; or
abridging the freedom of speech, or of the press; or the right of the
people peaceably to assemble, and to petition the Government for a
redress of grievances.” You have unlawfully knowingly and willingly
discriminated against me and required me to wear a mask to shop at
your store and it is a well established fact supported by evidence that
mask wearing is a main cause that contributes to hypoxia, hypoxemia
and hypercapnia among other grave health issues. Wearing masks
creates a bacterial cesspool over the mouth and nose and it forces one
to inhale their own waste product, carbon dioxide which is poisonous to
the bloodstream and entire organ system and immune system.

My body is my biological property therefore you have no lawful
authority to ask me about my medical condition or tell me to wear a
mask or to social distance. By refusing me service you have violated the
Civil Rights Act of 1964 and discriminated against me.

Lawful notification has been provided to you David J. Filippone, stating
that if you do not rebut the statements, charges and averments made in
this Affidavit/Declaration, then, you at Wholefood’s knowingly and
willingly tacitly agree with and admit to them. Pursuant to that lawful
notification, if Wholefood’s does disagree with anything stated under
oath in this Affidavit/Declaration of Truth, then rebut to me that with
which you disagree, with particularity, within ten (10) days of receipt
thereof, by means of your own written, notarized affidavit of truth,
based on specific, true, relevant fact and valid law to support your
disagreement, attesting to your rebuttal and supportive positions, as
valid and lawful, under the pains and penalties of perjury under the laws
of the United States of America and this state of Massachusetts.

An unrebutted affidavit stands as truth and fact before any court. Your
failure to respond, as stipulated, is your tacit agreement with and
admission to the fact that everything in this Affidavit/Declaration of
Truth is true, correct, legal, lawful, and is your irrevocable admission
attesting to this, fully binding upon you in any court of law in America,
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 5 of 19

without your protest, objection and tt
A nat
Wholefood’s. of those who represent

No remedy less than $75,000 (Seventy five thousand dollars) can even
be considered for the injury and harm caused by the willingly and
knowingly deprivation of my unalienable rights under Gregory

Palladino’s blatant disregard for my rights, and well established laws
against discrimination and blatant disregard to their charter of
commerce for which shall and should be in all matters of commerce be
revoked and the matters of common law and writs of quo warranto

shall and should be as a matter of law and commerce revoked pursuant
to all articles prescribed by the Constitution and contract law. Remedy
of the trespasses perpetrated unlawfully under the guise of Color of
Law Title 18 U.S.C, section 242 must be awarded to the plaintiffs for the
utter failure to conform and adhere to any and all rights prescribed
under and within the charter and constitution for the United States of
America. All those acting and performing any and all acts contrary
outside the public trust have no immunity or suits restricting liability or
harm and injury for their neglect or abuse of the rights of We the

People.

Affiant further say naught. All Rights Reserved,

RYap’Timothy Manning Affiant/Deglardnt Date

NOTARY STATEMENT

 

 

 

In the State of in
Alida: County
| swear that on this_2 Add: day of

 

L- Of really 2021, The above named
Affiant/DecTarant, Ryan Timothy Manning, personally appeared before

me, and of his own free will, signed and executed this
Affidavit/Declaration of Truth.

 

Notary Public My

 

Notary Pubiic

be

me ft

Seal: R WwW, Commonweatth of Massaciiusex.
ily Commission Expires Nov. 20, 2023

it,

=
i

See gee
Commission Expires: :
pIres:_ e) MOHAMAD CHESE¢
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 6 of 19

AFFIDAVIT/DECLARATION OF TRUTH

To: Gregory Palladino
President/Chief Executive Officer Wholefoods Market
300 Legacy Place

Dedham MA, 02026

I, Ryan Manning, 283 Hillside Ave., Needham MA, 02494, the
undersigned, make this Affidavit/Declaration of Truth of my own free
will, and | hereby affirm, declare and swear, under my oath and under
the pains and penalties of perjury under the laws of the United States of
America and of this state, that | am of legal age and of sound mind and
hereby attest that the statements, averments and information contained
in this Affidavit/Declaration are true and correct to the best of my
knowledge.

This Affidavit/Declaration of Truth is lawful notification to you Gregory
Palladino, and is hereby made and sent to you at Wholefoods Market
pursuant to the national Constitution, specifically, the Bill of Rights, in
particular, Amendments I, IV, V, VI, Vil, IX and X, and The Massachusetts
Constitution: Articles 1, Natural Rights, Article 2, Religious Rights, Article
3, Religious Responsibilities, Article 4 Right of Self Governance, Article
6 Emoluments, Article 10 Due Process and Article 16 Freedom of the
Press. You have also violated the Civil Rights Act of 1964, which is well
established law. You are also in violation of Massachusetts Chapter 112
section 6 for unlicensed practice of medicine. This requires your written
rebuttal to me, in kind, specific to each and every point of the subject
matter stated herein, within 10 (ten) working days, via your own sworn
and notarized affidavit, using true fact, valid law and evidence to
support your rebuttal of the specific subject matter stated in this
Affidavit/Declaration. You are hereby noticed that your failure to
respond, as stipulated, and rebut, with particularity and specificity,
anything with which you disagree in this Affidavit/Declaration, is your
lawful, legal and binding tacit agreement with and admission to the fact
that everything in this Affidavit/Declaration is true, correct, legal, lawful,
and fully binding upon you in any court in America, without your protest
or objection and that of those who represent you.

1. | walked into the Dedham Wholefoods Market January 4°", 2021
and was greeted by a staff member at the door. | was already
filming for my evidence, as | knew that | was going to be denied
service for not wearing a mask. | was stopped by the staff
member and told that | needed to wear a mask. | told them that |
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 7 of 19

AFFIDAVIT/DECLARATION OF TRUTH

did not need to wear one and that it was unconstitutional. The
staff member said that it was store policy and that | needed to
wear a mask in order to come in. | explained that it was in direct
violation of the federal laws and that they could be held
personally liable for committing federal crimes. They then called
their manager to come talk to me.

2. | waited for Greg and the store manager David J Filippone to
come over. They explained that | needed to wear a mask in order
to shop because it was Wholefood’s new policy. | informed them
that Wholefoods policy is not the law, and is in direct violation of
the Civil Rights Act of 1964. They said the law didn’t matter and
that they still needed to uphold their policy even though it went
against federal law. | made it extremely clear that they would be
held personally liable for violating federal laws. They still wouldn’t
allow me in to shop without a mask so | called the police and
waited outside for them to arrive.

3. Officer John Rinn showed up and | greeted him and explained
that | was being denied entry for not wearing a mask. | explained
to Officer Rinn that this was a direct violation of the Civil Rights
act and was discrimination. | told them | wanted to make a
citizen’s arrest but Officer Rinn told me that they didn’t enforce
federal laws and that | would have to file a lawsuit to deal with the
matter.

4. David J Filippone offered to go shopping for me and | told him
that it wasn’t the same, and that | wanted equal and fair access to
go shopping for myself. David said he had to protect the health of
the other customers in which ! replied that | wasn’t a direct threat
and even provided a print out of Title 3 of the U.S. Civil Rights Act
showing that | was in fact NOT a “direct threat” and had every
right to fair and equal access to the facility without being
discriminated against.

5. David J Filippone then offered to let me shop if | underwent a
“Health screening” and temperature check to which | replied that
they had no right to do such a thing as they were not licensed
medical professionals and that they were now violating the law by
impersonating a doctor. | also explained that the temperature
check guns that they currently use are detrimental to ones health
and cause damage to the pineal gland in the head.

6. After causing an embarrassing scene outside the front entrance |
realized that | would need to seek remedy through the courts and
asked the police for a police report with all the details so | could
file a lawsuit against Wholefoods and the two managers who
willfully and actively denied me service and clearly discriminated
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 8 of 19

against me while also impersonating a medical professional.
AFFIDAVIT/DECLARATION OF TRUTH

As a member of the public | am protected by our Constitution against
corporate non-compliance to the laws of this land and the public trust.
Wholefoods violated the sacred trust with its acts of discrimination and
trespass of my religious conviction and my freedom of speech from
which | was severely humiliated, inconvenienced, harassed and denied
fair and equal service for essential food items.

Any act committed by you, Gregory Palladino, either supports and
upholds the Constitutions, national and state, or opposes and violates
them. You are in violation of the national and state Constitutions, and
are in clear violation of Title 18 U.S.C. section 242 - Deprivation of rights
under color of law. Title 42 - U.S.C. section 1983 - Civil rights action for
deprivation of rights. Title 42 U.S.C. section 1985 (3) - conspiracy to
interfere with civil rights. Title 42 U.S.C. 2000a (a). Civil rights act of
1871, 42 U.S.C. 1985. Massachusetts Chapter 112 Seciton 6 the practice of
medicine without a license. Any act committed by you, Gregory
Palladino, either supports and upholds the Constitutions, national and
state, or opposes and violates them.

Gregory Palladino, you have no constitutional authority, or any other
form of valid, lawful authority, to knowingly and willingly enforce false
mandates and violate my freedom of speech. You have no
constitutional authority to knowingly and willingly enforce wearing of
masks or social distancing. Any person and/or corporations receiving
any government subsidies is in compliance with a government faction
which can and shall be held to the same standards, laws, pains and
penalties as any and all government agencies who violate willingly and
knowingly the rights of We the People from which those subsidies were
derived.

However, despite the above-stated factual, lawful positions, your
unconstitutional actions, as described throughout this
Affidavit/Declaration of Truth, clearly demonstrate how you have
violated all of the above lawful positions, the Constitutions, acted
against the public good by knowingly and willingly violating the public
trust and committing sedition and insurrection. Please note that, as
stated above and below, if you fail to specifically rebut, in kind, any of
the charges, claims and positions set forth in this Affidavit/Declaration,
then, you Gregory Palladino, knowingly and willingly tacitly admit to
them, and these admissions will be lawfully used against Wholefoods.
The following paragraphs and others throughout this
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 9 of 19

- Affidavit/Declaration describe some of Gregory Palladino unlawful,
unconstitutional actions, which have harmed me and others.

AFFIDAVIT/DECLARATION OF TRUTH

Gregory Palladino, you have knowingly and willingly humiliated me and
violated my constitutionally protected rights by unlawfully denying me
fair and equal service for not wearing a mask in your store. The Ist
Amendment states, “ Congress shall make no law respecting an
establishment of religion, or prohibiting the free exercise thereof; or
abridging the freedom of speech, or of the press; or the right of the
people peaceably to assemble, and to petition the Government for a
redress of grievances.” You have unlawfully knowingly and willingly
discriminated against me and required me to wear a mask to shop at
your store and it is a well established fact supported by evidence that
mask wearing is a main cause that contributes to hypoxia, hypoxemia
and hypercapnia among other grave health issues. Wearing masks
creates a bacterial cesspool over the mouth and nose and it forces one
to inhale their own waste product, carbon dioxide which is poisonous to
the bloodstream and entire organ system and immune system.

My body is my biological property therefore you have no lawful
authority to ask me about my medical condition or tell me to wear a
mask or to social distance. By refusing me service you have violated the
Civil Rights Act of 1964 and discriminated against me.

Lawful notification has been provided to you Gregory Palladino, stating
that if you do not rebut the statements, charges and averments made in
this Affidavit/Declaration, then, you at Wholefood’s knowingly and
willingly tacitly agree with and admit to them. Pursuant to that lawful
notification, if Wholefood’s does disagree with anything stated under
oath in this Affidavit/Declaration of Truth, then rebut to me that with
which you disagree, with particularity, within ten (10) days of receipt
thereof, by means of your own written, notarized affidavit of truth,
based on specific, true, relevant fact and valid law to support your
disagreement, attesting to your rebuttal and supportive positions, as
valid and lawful, under the pains and penalties of perjury under the laws
of the United States of America and this state of Massachusetts.

An unrebutted affidavit stands as truth and fact before any court. Your
failure to respond, as stipulated, is your tacit agreement with and
admission to the fact that everything in this Affidavit/Declaration of
Truth is true, correct, legal, lawful, and is your irrevocable admission
attesting to this, fully binding upon you in any court of law in America,
2 'g “s g
De

~~ © @&se 1:21-mc-91163-RGS

  
 
 

 

    
 
 

Vy set TT ee

T= a a
Filed OSPPO/2I Pa, NET
plein) Cla iat: }

aaa
LED, Ph

Wholefood's. t, objection and that of those who represent

No
be consi eae $75,000 (Seventy five thousand dollars) can even
knowingly deprive: © Injury and harm caused by the willingly and
Filippone’s bier ier of my unalienable rights under David J.
against aicenes Glsregard for my rights, and well established laws
commerce f, Nation and blatant disregard to their charter of
rsear: t which shall and should be in all matters of commerce be
€d and the Matters of common law and writs of quo warranto
shall and Should be as a matter of law and commerce revoked pursuant
to all articles Prescribed by the Constitution and contract law. Remedy
of the trespasses perpetrated unlawfully under the guise of Color of
Law Title 18 U.S.C. section 242 must be awarded to the plaintiffs for the
utter failure to conform and adhere to any and all rights prescribed
under and within the charter and constitution for the United States of
America. All those acting and performing any and all acts contrary
outside the public trust have no immunity or suits restricting liability or
harm and injury for their neglect or abuse of the rights of We the

People.

Affiant further sayet ht. All Rights Reserved,

Ryan Timothy Manning Affiant/Declarant | te
NOTARY STATEMENT
In the State of MAL

fb tifal ee

this cc. het day of
| swear that on 7 2021, The above named

Affiant/Declarant, Ryan Timothy Manning, personally appeared before
me, and of his own free will, signed and executed this

Affidavit/Declaration of Deuth.

 

Notary Public My

 

Commission Expires: MOHAMAD CHEBBO

Notary Public

4) Commonweaith of Massachusetts
ily Commiagion Expires Noy, 30, 2023

 

Seal:

 
    
    
 
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 11 of 19

:
7

John P. Mackey

President/Chief Executive Officer Wholefoods Market
550 Bowie Street

Austin, TX 78703-4644

This letter is lawful notification to you pursuant to the Bill of Rights of
the National Constitution, the Supreme Law of the Land, in particular, |,
IV, IX, X and XIV Amendments, and the Massachusetts State
Constitution in particular, Articles, 1 Declaration of Rights: §1 Inherent
Rights of Mankind, $2 Political Powers, §3 Religious Freedom, $7
Freedom of Press and Speech, $25, Reservation of Powers in People,
§26, No Discrimination by Commonwealth and its Political Subdivisions.
You have also violated the Civil rights Act of 1964 which is well
established law. Pursuant To your limited authority as a public
corporation to enforce any unlawful mandates this requires your written
response to me within 21 (twenty one) days as stipulated, and rebut,
with particularity, everything in this letter with which you disagree is
your lawful, legal and binding agreement with and admission to the fact
that everything in this letter is true, correct, legal, lawful and binding
upon you, in any court, anywhere in America, without your protest or
objection or that of those who represent you. Your silence is your
acquiescence. See: Connally v. General Construction Co., 269 U.S. 385,
391. Notification of legal responsibility is “the first essential of due
process of law.” Also, see: U.S. v. Tweel, 550 F. 2d. 297. "Silence can
only be equated with fraud where there is a legal or moral duty to speak
or where an inquiry left unanswered would be intentionally
misleading.”You are bound as a public corporation to uphold and
support the Constitution of the United States and the Constitution of
Massachusetts, and pursuant to this binding you are required to abide
by the authority of said Constitutions. Pursuant to Marbury v. Madison,
(1803), all laws repugnant to the Constitution are null and void. Your
charges and your actions are repugnant to the Constitutions, thus, are
without the weight of law and without valid authority.

Page lof 4
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 12 of 19

By your actions against me, committed on January 4th, 2021, at the
Dedham Wholefoods Market, where your employee (Managers) Dave J
Filippone and Greg who chose to hold unlawful and untrue actions
against me by which you, contrary to the Supreme Law: (1)
Discriminated against me (2) where you unlawfully required me to wear
a mask, (3) unlawfully offered a health screen and temperature check,
(4) violated my Constitutionally protected rights and in so doing, you
acted in sedition and insurrection against the Constitutions, both federal
and state, and in treason against the People, in the instant case, me. |
was not allowed to go shopping without a mask, which by definition is a
medical device.

You have knowingly and willingly humiliated me and violated my
constitutionally protected rights by unlawfully not allowing me to shop
at your store. The Ist Amendment states, “ Congress shall make no law
respecting an establishment of religion, or prohibiting the free exercise
thereof; or abridging the freedom of speech, or of the press; or the right
of the people peaceably to assemble, and to petition the Government
for a redress of grievances.” You have unlawfully knowingly and
willingly discriminated against me by requiring me to wear a face mask
while shopping and it is a well established fact supported by evidence
that mask wearing is a main cause that contributes to hypoxia,
hypoxemia and hypercapnia among other grave health issues.
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 13 of 19

2 of 4

Through this entire process you unlawfully violated my rights and
discriminated against me and denied me fair and equal service at the
Dedham Wholefoods Market in clear violation of well established law.
You had no lawful authority to make assumptions or presumptions
about me or to not allow me to shop at your store. | was exercising my
lawful right to be secure in my own property and to pursue happiness
as | so choose to and also exercising my freedom of speech. If you
disagree with anything in this letter, then rebut that with which you
disagree, in writing, with particularity, to me, within 217 (twenty one)
days of this letter’s date, and support your disagreement with evidence,
fact and valid Law. Your failure to respond, as stipulated, is your
agreement with and admission to the fact that everything in this letter is
true, correct, legal, lawful, and is your irrevocable agreement attesting
to this, fully binding upon you, in any court in America, without your
protest or objection or that of those who represent you, binding upon
you, in any court in America, without your protest or objection or that
of those who represent you.

All Rights Reserved,
Ryan Manning

283 Hillside Ave
Needham MA, 02494

3 of 4
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 14 of 19

NOTARY STATEMENT

In the State of Massachusetts, County of they Csi K
swear that onthis 10 day of
eauyacy , 2021

the above named Affiant/Declarant, Ryan Manning , personally
appeared before me, and of his own free will, signed and executed this

4 of Truth.
Notary Public

My Commission Expires: 7] U | Qoa,k

Seal:

 

athe
Shiga

Tg New 4, 2028

Aof4
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 15 of 19

AFFIDAVIT/DECLARATION OF TRUTH

To: John P. Mackey i A
President/Chief Executive Officer Wholefoods Market
550 Bowie Street

Austin, TX 78703-4644

|, Ryan Manning, 283 Hillside Ave., Needham MA, 02494, the
undersigned, make this Affidavit/Declaration of Truth of my own free
will, and | hereby affirm, declare and swear, under my oath and under
the pains and penalties of perjury under the laws of the United States of
America and of this state, that | am of legal age and of sound mind and
hereby attest that the statements, averments and information contained
in this Affidavit/Declaration are true and correct to the best of my
knowledge.

This Affidavit/Declaration of Truth is lawful notification to you John P.
Mackey, and is hereby made and sent to you at Wholefoods Market
pursuant to the national Constitution, specifically, the Bill of Rights, in
particular, Amendments I, IV, V, VI, VII, IX and X, and The Massachusetts
Constitution: Articles 1, Natural Rights, Article 2, Religious Rights, Article
3, Religious Responsibilities, Article 4 Right of Self Governance, Article
6 Emoluments, Article 10 Due Process and Article 16 Freedom of the
Press. You have also violated the Civil Rights Act of 1964, which is well
established law. You are also in violation of Massachusetts Chapter 112
section 6 for unlicensed practice of medicine. This requires your written
rebuttal to me, in kind, specific to each and every point of the subject
matter stated herein, within 10 (ten) working days, via your own sworn
and notarized affidavit, using true fact, valid law and evidence to
support your rebuttal of the specific subject matter stated in this
Affidavit/Declaration. You are hereby noticed that your failure to
respond, as stipulated, and rebut, with particularity and specificity,
anything with which you disagree in this Affidavit/Declaration, is your
lawful, legal and binding tacit agreement with and admission to the fact
that everything in this Affidavit/Declaration is true, correct, legal, lawful,
and fully binding upon you in any court in America, without your protest
or objection and that of those who represent you.

1. | walked into the Dedham Wholefoods Market January 4°", 2021
and was greeted by a staff member at the door. | was already
filming for my evidence, as | knew that | was going to be denied
service for not wearing a mask. | was stopped by the staff
member and told that | needed to wear a mask. | told them that |
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 16 of 19

AFFIDAVIT/DECLARATION OF TRUTH

did not need to wear one and that it was unconstitutional. The
staff member said that it was store policy and that | needed to
wear a mask in order to come in. | explained that it was in direct
violation of the federal laws and that they could be held
personally liable for committing federal crimes. They then called
their manager to come talk to me.

2. | waited for Greg and the store manager David J Filippone to
come over. They explained that | needed to wear a mask in order
to shop because it was Wholefood’s new policy. | informed them
that Wholefoods policy is not the law, and is in direct violation of
the Civil Rights Act of 1964. They said the law didn’t matter and
that they still needed to uphold their policy even though it went
against federal law. | made it extremely clear that they would be
held personally liable for violating federal laws. They still wouldn’t
allow me in to shop without a mask so | called the police and
waited outside for them to arrive.

3. Officer John Rinn showed up and | greeted him and explained
that | was being denied entry for not wearing a mask. | explained
to Officer Rinn that this was a direct violation of the Civil Rights
act and was discrimination. | told them | wanted to make a
citizen’s arrest but Officer Rinn told me that they didn’t enforce
federal laws and that | would have to file a lawsuit to deal with the
matter.

4. David J Filippone offered to go shopping for me and | told him
that it wasn’t the same, and that | wanted equal and fair access to
go shopping for myself. David said he had to protect the health of
the other customers in which | replied that | wasn’t a direct threat
and even provided a print out of Title 3 of the U.S. Civil Rights Act
showing that | was in fact NOT a “direct threat” and had every
right to fair and equal access to the facility without being
discriminated against.

5. David J Filippone then offered to let me shop if | underwent a
“Health screening” and temperature check to which | replied that
they had no right to do such a thing as they were not licensed
medical professionals and that they were now violating the law by
impersonating a doctor. | also explained that the temperature
check guns that they currently use are detrimental to ones health
and cause damage to the pineal gland in the head.

6. After causing an embarrassing scene outside the front entrance |
realized that | would need to seek remedy through the courts and
asked the police for a police report with all the details so | could
file a lawsuit against Wholefoods and the two managers who
willfully and actively denied me service and clearly discriminated
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 17 of 19

against me while also impersonating a medical professional.
AFFIDAVIT/DECLARATION OF TRUTH

As a member of the public | am protected by our Constitution against
corporate non-compliance to the laws of this land and the public trust.
Wholefoods violated the sacred trust with its acts of discrimination and
trespass of my religious conviction and my freedom of speech from
which | was severely humiliated, inconvenienced, harassed and denied
fair and equal service for essential food items.

Any act committed by you, Wholefoods either supports and upholds
the Constitutions, national and state, or opposes and violates them. You
are in violation of the national and state Constitutions, and are in clear
violation of Title 18 U.S.C. section 242 - Deprivation of rights under color
of law. Title 42 - U.S.C. section 1983 - Civil rights action for deprivation
of rights. Title 42 U.S.C. section 1985 (3) - conspiracy to interfere with
civil rights. Title 42 U.S.C. 2000a (a). Civil rights act of 1871, 42 U.S.C.
1985. Massachusetts Chapter 112 Seciton 6 the practice of medicine
without a license. Any act committed by you, Wholefoods either
supports and upholds the Constitutions, national and state, or opposes
and violates them.

Wholefoods, you have no constitutional authority, or any other form of
valid, lawful authority, to knowingly and willingly enforce false
mandates and violate my freedom of speech. You have no
constitutional authority to knowingly and willingly enforce wearing of
masks or social distancing. Any person and/or corporations receiving
any government subsidies is in compliance with a government faction
which can and shall be held to the same standards, laws, pains and
penalties as any and all government agencies who violate willingly and
knowingly the rights of We the People from which those subsidies were
derived.

However, despite the above-stated factual, lawful positions, your
unconstitutional actions, as described throughout this
Affidavit/Declaration of Truth, clearly demonstrate how you have
violated all of the above lawful positions, the Constitutions, acted
against the public good by knowingly and willingly violating the public
trust and committing sedition and insurrection. Please note that, as
stated above and below, if you fail to specifically rebut, in kind, any of
the charges, claims and positions set forth in this Affidavit/Declaration,
then, you at Wholefoods knowingly and willingly tacitly admit to them,
and these admissions will be lawfully used against Wholefoods. The
following paragraphs and others throughout this Affidavit/Declaration
Case 1:21-mc-91163-RGS Document 2-1 Filed 03/10/21 Page 18 of 19

describe some of Wholefoods unlawful, unconstitutional actions, which
have harmed me and others.

AFFIDAVIT/DECLARATION OF TRUTH

Wholefoods, you have knowingly and willingly humiliated me and
violated my constitutionally protected rights by unlawfully denying me
fair and equal service for not wearing a mask in your store. The Ist
Amendment states, “ Congress shall make no law respecting an
establishment of religion, or prohibiting the free exercise thereof; or
abridging the freedom of speech, or of the press; or the right of the
people peaceably to assemble, and to petition the Government for a
redress of grievances.” You have unlawfully knowingly and willingly
discriminated against me and required me to wear a mask to shop at
your store and it is a well established fact supported by evidence that
mask wearing is a main cause that contributes to hypoxia, hypoxemia
and hypercapnia among other grave health issues. Wearing masks
creates a bacterial cesspool over the mouth and nose and it forces one
to inhale their own waste product, carbon dioxide which is poisonous to
the bloodstream and entire organ system and immune system.

My body is my biological property therefore you have no lawful
authority to ask me about my medical condition or tell me to wear a
mask or to social distance. By refusing me service you have violated the
Civil Rights Act of 1964 and discriminated against me.

Lawful notification has been provided to you John P. Mackey, stating
that if you do not rebut the statements, charges and averments made in
this Affidavit/Declaration, then, you at Wholefood’s knowingly and
willingly tacitly agree with and admit to them. Pursuant to that lawful
notification, if Wholefood’s does disagree with anything stated under
oath in this Affidavit/Declaration of Truth, then rebut to me that with
which you disagree, with particularity, within ten (10) days of receipt
thereof, by means of your own written, notarized affidavit of truth,
based on specific, true, relevant fact and valid law to support your
disagreement, attesting to your rebuttal and supportive positions, as
valid and lawful, under the pains and penalties of perjury under the laws
of the United States of America and this state of Massachusetts.

An unrebutted affidavit stands as truth and fact before any court. Your
failure to respond, as stipulated, is your tacit agreement with and
admission to the fact that everything in this Affidavit/Declaration of
Truth is true, correct, legal, lawful, and is your irrevocable admission
attesting to this, fully binding upon you in any court of law in America,
  

 

03/10/21 Page 19 of 19"

without your protest, Ghjeetion and that of tha: = Hae kant
Wholefood's, of (hase whe represent

No remedy less than $21,006,060 Clwenty one million dollars) can even
be considered for the injury and harm caused by the willingly and
knowilnaly deprivation of iy Unallenable riahts uncer Whelefoeds
blatant disregard for my rlahts, anc well established laws againat

_ diserimination ane blatant disregard to thelr charter of commerce for

whieh shall and should be in all matters of commerce be revoked and
the matters of common law and writs of que warranto afall and should
be as a matter of law and commerce revoked pursuant to all articles
prescribed by the Constitution and contract law. Remedy of the
trespasses perpetrated unlawfully under the guise of Coler of Law Title
18 U.S.C, section 242 must be awarded to the plaintiffs for the utter
failure te conform and adhere to any and all riahts prescribed under and
within the eharter and constitution for the United States of America, All
these acting and performing any and all acts contrary outside the public
trust have no immunity or suits restrieting lability or harm and injury for
their nealect or abuse of the riahts of We the People,

All Rights Reserved,

      

 

in the State of a =
anil County

; ; £ of day of
cue! ae e ay 9021, The above named

ning, personally appeared before

   

oe pe ye t fod
fflaht/Declarant, Ryan Timothy Mani

a a of his own free will, signed and executed this
i h,

Affidavit/Declaration of Tr

 

 
   
 
 
 

Notary Public My

 

ABO
Natary Public
Commonweal of Massachunerts

: Seal: w te if My Gonwnasion Expires Nov 4, Ney

 

 
